 

Exhibit 10.6

SHOPPING CENTER PURCHASE AGREEMENT

(SNOW VIEW PLAZA, PARMA, OHIO)

THIS SHOPPING CENTER PURCHASE AGREEMENT (“Agreement”) is made as of the
Effective Date (as defined below) by and between EIG SNOW VIEW PLAZA, LLC
(“Seller”), and PHILLIPS EDISON GROUP LLC, an Ohio limited liability company
(“Purchaser”).

RECITALS

A. Seller owns certain real property and the shopping center known as Snow View
Plaza and the other improvements thereon located in Parma, Ohio, as described on
Exhibit A attached hereto, together with all appurtenant hereditaments,
tenements, easements, rights, leases, rents, profits and issues (collectively,
the “Property”).

B. Seller has agreed to sell and Purchaser has agreed to purchase the Property
in accordance with and subject to the terms and conditions of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:

 

1. BASIC PROVISIONS

The following words and phrases are defined for subsequent use in this
Agreement:

1.1. Broker. Mid-America Real Estate.

1.2. Closing. The consummation of the transaction contemplated by this Agreement
(“Closing”) shall occur, if at all, on a date designated by Purchaser on not
less than five days notice, but no earlier than December 15, 2010 and no later
than December 21, 2010, provided that all Conditions (defined below) have been
satisfied or waived in writing by Purchaser, and which shall occur at or through
the offices of the Title Company (defined below).

1.3. Commitment. A commitment for an ALTA Form B (if available) owner’s policy
of title insurance with respect to the Property in the amount of the Purchase
Price committing the Title Company to insure Purchaser as the fee simple owner
of the Property and otherwise in form approved by Purchaser pursuant to
Section 3.8 hereof.

1.4. Conditions. The conditions precedent to Purchaser’s obligation to purchase
the Property, which conditions are as follows:

(i) Physical/Financial Review Condition. Purchaser’s satisfaction in its sole
and absolute discretion, with all physical aspects of the Property, including,
but not limited to, its environmental condition, structural condition, the
condition of the roof and the HVAC system and the condition of all parking,
drive, walkway and landscaped areas and off-site improvements, if any,
appurtenant thereto and Purchaser’s satisfaction, in its sole and absolute
discretion, with the revenue generated or to be generated from the Property and
the expenses incurred and to be incurred in the operation and maintenance of the
Property;

(ii) Title Condition. Purchaser’s satisfaction with the state of title to the
Property, in accordance with Section 3.7 below; and



--------------------------------------------------------------------------------

 

(iii) Estoppel Condition. Seller providing to Purchaser estoppel letters from
tenant Giant Eagle and estoppel letters from the tenants under the Leases of 75%
or more of the remaining leased gross leasable area at the Property (excluding
Blockbuster) on the forms substantially as attached hereto as Exhibit F and
incorporated herein by reference (or the forms otherwise required or permitted
under the applicable tenant Leases), which estoppel letters shall be dated no
earlier than 45 days prior to Closing and which, as to the Giant Eagle Lease,
shall not disclose any alleged material defaults under the such Lease or any
material discrepancies between such Lease and the matters set forth on the Rent
Roll (defined below), and, with respect to all other Leases, which shall not
disclose any alleged material defaults under the applicable Leases or material
discrepancies with the Leases as it relates to the rental reserved thereunder,
the expiration dates of the terms thereof and the gross leased area reserved in
the Leases; and Seller providing a subordination, non-disturbance and attornment
agreement from tenant Giant Eagle in the form required or permitted under the
Giant Eagle Lease.

(iv) Hong Kong Buffet and Humana Lease Condition. Payment by Seller of all
tenant improvement costs, tenant allowances, free rent and leasing commissions
owing by Seller in connection with the execution and delivery of Leases with
Hong Kong Buffet and Humana and delivery of reasonable supporting documentation
thereof to Purchaser (or, in the alternative, the establishment of an escrow at
Closing as provided for in Section 3.7 below), and the commencement of the
payment of rent and other payments by Hong Kong Buffet and Humana under their
applicable Leases.

1.5. Contracts. All service and/or materials providers (excluding Seller’s
property management agreement, which agreement will be terminated at Closing),
which contracts relate to the operation and maintenance of the Property and all
of which are identified on Exhibit B attached hereto and incorporated herein by
reference.

1.6. Deposit. $150,000.00 upon execution of the Purchase and Sale Agreement;
plus an additional $150,000 at the end of the Inspection Period to the extent
Purchase has timely notified Seller of its satisfaction with the
Physical/Financial Review Condition, for a total of $300,000.

1.7. Effective Date. The date on which Purchaser receives from Seller one fully
executed copy of this Agreement, as such date is indicated below.

1.8. Inspection Period. The period commencing on the Effective Date and
concluding at 11:59 p.m. eastern time 35 days thereafter.

1.9. Lease or Leases. As the context dictates, individually or collectively, a
lease, license, or other written permission to occupy the Property, true,
accurate and complete copies of which shall be delivered to Purchaser, if not
sooner, together with Seller’s Documents.

1.10. Major Tenant. Riser Food Company.

1.11. Material Adverse Change. The Major Tenant ceases operating at the Property
or terminates its lease and/or the announcement by such Major Tenant that it
shall be closing its store from the Property, that it intends to close its store
from the Property and/or that it has or intends to file for bankruptcy
protection from its creditors.

1.12. Permitted Exceptions. (i) The encumbrances or exceptions to title (other
than any such encumbrances securing Seller’s financing, which encumbrances shall
be paid and discharged by Seller at or prior to Closing), or disclosed on a
survey of the Property, and all governmental laws, codes, ordinances and
restrictions now or hereafter in effect in so far as they affect the Property,
to which Purchaser does not timely object pursuant to Section 3.8 hereof or,
having objected, Purchaser waives or

 

2



--------------------------------------------------------------------------------

is deemed or have waived pursuant to the same; and (ii) the lien of real
property taxes and assessments (other than assessments, if any, related to the
initial development of the Property, which assessments shall, if not paid as of
the Effective Date, be paid by Seller in their entirety at or prior to Closing)
for the current and subsequent years, not yet due and payable.

1.13. Personal Property. Those items, if any, listed on Exhibit C attached
hereto and incorporated herein by reference, located upon the Property and/or
used in connection therewith and owned by Seller.

1.14. Purchase Price. $12,300,000.00.

1.15. Rent Roll. The rent roll attached hereto as Exhibit D and incorporated
herein by reference.

1.16. Representations. The representations and warranties as set forth in
Section 6 below.

1.17. Seller Debts. Seller Debts are the debts, liabilities, taxes, obligations
and claims for which Seller alone is liable and shall include (a) all payments
and benefits to past and/or present employees of Seller in connection with the
business being conducted on or from the Property as may have accrued through
Closing, (including, but not limited to, salaries, wages, commissions, bonuses,
vacation pay, health and welfare contributions, pensions, profit sharing,
severance or termination pay, or any other form of compensation or fringe
benefit), (b) obligations of Seller under any Leases or occupancy agreements
accruing prior to Closing, unless specifically assumed by Purchaser, and
(c) obligations of Seller under the Contracts not assumed by Purchaser, but
shall exclude and such debts, liabilities, taxes, obligations and claims
associated with the physical condition of the Property.

1.18. Seller’s Documents. All of the documents and other instruments listed on
Exhibit E attached hereto and incorporated herein by reference in Seller’s
possession or in the possession of Seller’s property manager.

1.19. Title Company. Chicago Title Insurance Company, Pittsburgh, PA

 

2. PURCHASE AND SALE; DEPOSIT

Subject to the terms and conditions herein, Seller agrees to sell and Purchaser
agrees to purchase the Property for the Purchase Price. Within five business
days after the Effective Date, Purchaser shall deposit the Deposit in escrow
with the Title Company. In the event of Closing, the Deposit shall be delivered
to Seller and shall be applied as a credit against the Purchase Price. The
Deposit shall be held in an interest bearing account with a federally insured
financial institution reasonably acceptable to Purchaser and all interest earned
thereon shall be deemed to be a portion of the Deposit. If this Agreement is
terminated, the Deposit shall be refunded to Purchaser or delivered to Seller as
provided for below.

 

3. INSPECTION OF PROPERTY; CONDITIONS.

3.1. Purchaser’s obligation to purchase the Property is expressly conditioned
upon the satisfaction of or waiver by Purchaser of each of the Conditions set
forth in Section 1.4. Purchaser shall pay all costs associated with the
Conditions, except that Seller shall pay fifty percent (50%) of the premiums for
the owner’s policy of title insurance to be issued pursuant to the Commitment,
excluding costs associated with the deletion of the “standard exceptions”
thereto or any kind of extended coverage or endorsements thereto (other than
endorsements curing a Purchaser title objection, Seller paying 100%

 

3



--------------------------------------------------------------------------------

of the cost of the same, if any, it being understood that Seller has no
obligation to cure any title objections raised by Purchaser) and the costs, if
any, incurred by Seller in satisfying the Estoppel Condition.

3.2. On or before Friday, August 27, 2010, Seller shall deliver to Purchaser
true, accurate and complete copies (to the best of Seller’s knowledge) of all of
Seller’s Documents. Immediately after the Effective Date, Purchaser shall order
the Commitment and legible copies of all documents noted therein as exceptions
to Seller’s title to the Property. Seller shall make all of its documents,
books, records and other information related to the Property, however stored or
maintained, available to Purchaser for Purchaser’s review at Seller’s offices.

3.3. During the Inspection Period Purchaser may make such investigations, as
qualified herein, as it shall deem relevant in order to satisfy the Conditions,
all at Purchaser’s own expense. Such investigations may be conducted by
Purchaser or its designees, including lawyers, engineers, accountants,
architects, agents or employees. For the duration of this Agreement, Purchaser
and its designees have the right and license to enter upon the Property during
normal business hours and upon reasonable notice to Seller or its designated
agents, and to conduct such tests, studies, audits and investigations thereon as
Purchaser shall reasonably desire, provided, that all information derived from
such studies and inspections shall be used only for the purposes intended
herein, Purchaser shall use good faith efforts to maintain the confidentiality
of such information and if Purchaser subsequently elects to terminate this
Agreement, then provided that Seller is not in default hereunder, Purchaser
shall return to Seller all information received from Seller or third parties
with regard to the Property. Notwithstanding the forgoing, Purchaser (a) will
carry not less than One Million Dollars ($1,000,000) comprehensive general
liability insurance with a contractual liability endorsement which insures
Purchaser’s indemnity obligations hereunder, and upon request of Seller, will
provide Seller with written evidence of same, (b) will not reveal to any third
party not approved by Seller other than Purchaser’s members, attorneys, lenders,
representatives, agents or contractors the results of its inspections unless
legally compelled to do so (by deposition, interrogatory, request for documents,
subpoena, civil investigation or demand or similar process or by law, rule or
regulation or in connection with any action, suit or proceeding to enforce the
terms hereof). Purchaser shall indemnify Seller against any loss, liability, or
expense resulting from Purchaser’s entry upon the Property, and Purchaser
represents and warrants that, in making any physical or environmental
inspections at the Property, Purchaser or Purchaser’s agents shall not conduct
or allow any physically invasive or intrusive testing of, on or under the
property (excluding a so-called “Phase I Environmental Site Assessment”)
including soil borings, without first obtaining Seller’s written consent and,
upon request of Seller, entering into a more formal access agreement in a form
reasonably acceptable to Seller and Purchaser . Purchaser shall restore any
damage caused by Purchaser’s entry upon the Property to substantially the
condition existing immediately prior to such entry. The provisions of the
foregoing sentence shall survive the termination of this Agreement. Purchaser
shall give Seller reasonable prior notice of its intention to conduct any
inspections, and Seller reserves the right to have a representative present. The
confidentiality, insurance, indemnity and restoration provisions of this
Section 3.3 shall expressly survive Closing or the earlier termination hereof.

3.4. Purchaser shall have the right at any time prior to the end of the
Inspection Period to terminate this Agreement, for any reason or no reason at
all, upon written notice to Seller, in which event (i) this Agreement shall
terminate and be of no further force or effect, (ii) the Deposit shall be
returned to Purchaser, and (iii) neither party shall have any further liability
or obligation hereunder, except pursuant to Section 3.3 or as otherwise
expressly set forth herein.

3.5. If Purchaser notifies Seller in writing prior to the end of the Inspection
Period that Purchaser is satisfied with or waives satisfaction of the
Physical/Financial Review Condition, the parties

 

4



--------------------------------------------------------------------------------

shall proceed to Closing, subject to satisfaction or waiver of the Title
Condition, the Estoppel Condition and the Hong Kong Buffet and Human Lease
Condition. If such notice is not given, (i) this Agreement shall terminate and
be of no further force or effect, (ii) the Deposit shall be returned to
Purchaser, and (iii) neither party shall have any further liability or
obligation hereunder, except pursuant to Section 3.3 or as otherwise expressly
set forth herein.

3.6. Seller shall use commercially reasonable efforts to assist in the
satisfaction of the Estoppel Condition. With respect to any matter alleged in
any tenant estoppel letter received which would cause the Estoppel Condition not
to be satisfied, Seller shall be given a reasonable opportunity prior to Closing
to work with the tenant making the allegation to cure the same and to obtain an
estoppel letter from such tenant that shall omit such allegation. In the event
the Estoppel Condition has not been satisfied on or before five (5) days prior
to Closing, Purchaser shall have the right to terminate this Agreement upon
notice to Seller. Notwithstanding the foregoing, Purchaser shall have the right
but not the obligation to seek to satisfy the Estoppel Condition for and on
behalf of Seller and Seller shall cooperate with Purchaser in connection
therewith. In the event that Purchaser so chooses but is unable to satisfy the
Estoppel Condition on or before the date set for Closing, then Purchaser shall
have the right to terminate this Agreement, upon notice to Seller. If Purchaser
terminates the Agreement pursuant to this paragraph, the Deposit shall be
returned to Purchaser and neither party shall have any further liability or
obligation hereunder except pursuant to Section 3.3.

3.7. Seller shall use commercially reasonable efforts to satisfy the Hong Kong
Buffet and Humana Lease Condition on or prior to Closing. In the event such
Condition shall not have satisfied on or prior to Closing, at Closing, Seller
shall escrow with the Title Company 125% of the remaining amounts of tenant
improvement costs, tenant allowances, free rent and leasing commissions then
owing by Seller to such tenants and/or third parties. Subsequent to Closing, as
and when due, Purchaser shall have the right to draw on such escrow as necessary
to pay any of the remaining amounts of tenant improvement costs, tenant
allowances, free rent and leasing commissions then owing by Seller to such
tenants and/or third parties. Any amounts remaining in such escrow upon payment
of the last of such tenant improvement costs, tenant allowances, free rent and
leasing commissions shall promptly be refunded to Seller.

3.8. Purchaser, at its sole cost and expense, shall have the right to obtain a
survey of the Property. Purchaser shall have the right, on or before the date 10
days prior to the expiration of the Inspection Period, to notify Seller of any
objections to the state of title to the Property and/or objections to items
shown on such survey, which objections shall be matters that materially and
adversely affect title to the Property or Purchaser’s intended use of the
Property. Without an obligation to do so, Seller may opt to remedy any such
objections and shall have five days from its receipt of any such notice to
notify Purchaser of its proposed cure for each objection and to provide
Purchaser with a revised Commitment evidencing that such objections have been
remedied and/or insured over in a manner satisfactory to Purchaser in its sole
discretion. If there are any liens or encumbrances against the Property securing
liquidated amounts, Seller shall pay and discharge the same at or before
Closing. If Seller fails to (or chooses not to) timely provide such notice
and/or such Commitment, Purchaser shall have the right: (a) to accept such
objections as Permitted Exceptions to title to the Property, or (b) to terminate
this Agreement upon notice to Seller on or before the expiration of the
Inspection Period, in which event (i) this Agreement shall terminate and be of
no further force or effect, (ii) the Deposit shall be returned to Purchaser, and
(iii) neither party shall have any further liability or obligation hereunder
except pursuant to Section 3.3 or as otherwise expressly set forth herein.

 

5



--------------------------------------------------------------------------------

 

4. CURRENT OPERATIONS

4.1. Until the Closing or earlier termination of this Agreement, Seller shall
not (i) enter into, modify, or terminate any lease, agreement and/or contract
affecting the Property, (ii) permit any Lease to terminate or be terminated, or
(iii) apply any tenant’s security deposit, without Purchaser’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed prior to the
expiration of the Inspection Period and thereafter which may be granted or
denied in the exercise of Purchaser’s sole discretion. Seller represents and
warrants that no commissions or other fees are payable to any person or entity
on the rentals collected or to be collected under the Leases.

4.2. Until the Closing or earlier termination of this Agreement, Seller shall
conduct the business of the Property in the ordinary course as Seller has
historically conducted such business, and will not: (i) transfer or convey the
Property or any interest in majority Seller, or enter into any agreement to do
so; (ii) create or agree to any easements, liens, mortgages, encumbrances or
other interests that would affect the Property or Seller’s ability to comply
with this Agreement; (iii) enter into any contracts or commitments (except in
the ordinary course of business) regarding the Property; (iv) fail to maintain
and repair the Property in at least the manner that Seller has done previously;
(v) reduce Seller’s existing policies of public liability and hazard and
extended coverage insurance insuring the Property; (vi) fail to notify Purchaser
promptly with any notices of violation of laws or municipal ordinances,
regulations, orders or requirements of departments of housing, building, fire,
labor, health, or other state, city or municipal departments or other
governmental authorities having jurisdiction against or affecting the Property
or the use or operation thereof; and/or (vii) terminate any tax appeals,
condemnation awards proceedings, insurance settlement negotiations or
proceedings, zoning changes, public roadway and/or traffic realignment
negotiations with public authorities or the like, and/or storm water management
agreements, and the like benefiting the Property, without Purchaser’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed prior
to the expiration of the Inspection Period and thereafter which may be granted
or denied in the exercise of Purchaser’s sole discretion.

4.3. Current Communications. Seller shall promptly deliver to Purchaser copies
of any written notices (including notices received or sent via e-mail if notices
under the applicable Lease or agreement permit notices to be given via e-mail)
sent by Seller to, or received by Seller from, any tenants of the Property or
service or materials providers to the Property sent or received from and after
the Effective Date up through the Closing. Further, Seller agrees to provide
notice to Purchaser of any action taken by Seller prior to the expiration of the
Inspection Period that is prohibited after such time pursuant to Sections 4.1
and 4.2 above.

 

5. CLOSING.

5.1. Condition to Closing. The Closing shall occur on the date set for Closing
in Section 1.2 above. Notwithstanding anything herein contained to the contrary,
in the event that there has been a Material Adverse Change during the period
between the date Purchaser notified Seller of its satisfaction with the
Physical/Financial Review Condition and the date of Closing, Purchaser shall
have the right, upon notice thereof to Seller on or prior to the earlier of 10
days after learning of such Material Adverse Change or the Closing date, to
terminate this Agreement and thereupon to receive an immediate refund of the
Deposit and neither party shall thereafter have any further liability or
obligation hereunder except for such liabilities and obligations that are
expressly stated herein to survive termination of this Agreement.

5.2. Purchaser’s Deliveries. At the Closing, Purchaser shall cause to be
delivered to Seller, via federal wire transfer of funds the Purchase Price, as
adjusted by the adjustments set forth below. Purchaser shall assume all of the
landlord’s obligations under the Leases, and Seller shall indemnify,

 

6



--------------------------------------------------------------------------------

defend and hold Purchaser harmless of and from any loss, cost, liability or
expense incurred by Purchaser on account of any oral or side agreements between
a tenant and Seller not disclosed to Purchaser. Purchaser shall not assume any
obligations under the Leases for claims or suits of tenants asserted arising
from the conduct of Seller or from events occurring prior to the Closing.
Purchaser shall have no liability with respect to any breach by Seller of
Seller’s statutory obligations regarding security deposits of tenants of the
Property and Seller shall indemnify, defend, and hold Purchaser harmless from
all loss, cost, and expense in connection therewith.

5.3. Seller’s Deliveries. At the Closing (or as otherwise indicated below),
Seller shall execute and/or deliver to Purchaser the following:

(i) A limited warranty deed conveying marketable title to the Property, subject
only to the Permitted Exceptions, to Purchaser, and any required real estate
transfer tax/documentary/deed tax affidavits and applications

(ii) An assignment of the Leases and other occupancy agreements and all rents
due and to become due thereunder with respect to the Property provided, however,
that such assignment shall not impose any liability on Purchaser for any default
of Seller under the Leases. Seller shall in such assignment indemnify, agree to
defend and hold Purchaser harmless from any liability of any kind or nature that
shall have accrued under the Leases prior to Closing, and Purchaser shall
provide similar reciprocal indemnitees.

(iii) A bill of sale and assignment covering all of the Personal Property,
warranties (specifically including the roof warranty, if any), all intangible
rights associated with the Property and all claims, guaranties, warranties,
indemnifications and all other rights, if any, which Seller may have against
suppliers, laborers, materialmen, contractors or subcontractors arising out of
the Property and such bill of sale shall warrant title to such Personal
Property.

(iv)(Intentionally omitted).

(v) An affidavit stating that the Rent Roll attached to this Agreement as an
exhibit is, to the best of Seller’s knowledge as of Closing, true, accurate and
complete or, if applicable, noting any differences between such Rent Roll and
the then current state of facts with respect to the matters set forth on the
Rent Roll.

(vi) An affidavit stating that Seller is not a “Foreign Person” within the
meaning of Internal Revenue Code Section 1445(f)(3) or Purchaser shall be
entitled to withhold appropriate amounts as required by the Internal Revenue
Code.

(vii) Exclusive possession of the Property to Purchaser, subject only to the
Permitted Exceptions and the tenants under the Leases.

(viii) Evidence that all Contracts have been terminated as of the Closing.

(ix) On or before five business days after Closing, Seller shall deliver to
Purchaser’s offices at 11501 Northlake Drive, Cincinnati, Ohio 45249, Attention
Director of Lease Administration, all original Leases, lease files,
correspondence files and other books and records, keys to all leased premises,
security codes, if any, and maintenance agreements (e.g., HVAC maintenance
agreement) relating solely to the Property in Seller’s and/or its property
and/or asset manager’s possession.

 

7



--------------------------------------------------------------------------------

 

(x) All existing plans and specifications in Seller’s possession or control
relating to the improvements located upon the Property; all licenses and
certificates of occupancy or such other comparable certificates or documents
issued by the appropriate governmental authorities with respect to the Property
or any part thereof.

(xi) A notice to all tenants of the Property of the change of ownership of the
Property and directing that rental and all other payments to be made by such
tenants under their Leases shall thereafter be paid to Purchaser at an address
to be designated by Purchaser in such notice.

5.4. Closing Statement. Seller and Purchaser shall execute and deliver to each
other a Closing Statement showing the amounts by which the Purchase Price shall
have been adjusted, such adjustments to be made as of the date of Closing, as
follows:

(i) Taxes and assessments, special and otherwise, which are a lien against the
Property and which are due and payable as of the date of Closing shall be paid
(or caused to be paid) by Seller at or prior to Closing. All other liens for
real estate taxes which encumber the Property as of Closing but which are not
yet due and payable, shall be prorated by the parties such that Seller shall be
responsible for those real estate taxes and assessments attributable to its
period of ownership and Purchaser shall be responsible for taxes and assessments
attributable to its period of ownership. As such, inasmuch as taxes and
assessments are billed in arrears in Ohio, Purchaser shall receive a credit at
Closing in an amount corresponding to the number of days of Seller’s ownership
of the Property covered by the next succeeding tax bills.

(ii) Premiums for the title insurance policy to be issued to Purchaser pursuant
to the Commitment shall be split in accordance with Section 3.1 above.

(iii) Seller shall pay all real estate transfer taxes and documentary stamps.

(iv) Seller shall deliver to Purchaser (or Purchaser shall receive a credit
against the Purchase Price in the amount of) all unapplied security deposits
provided for under the Leases.

(v) Seller shall pay all water, sewer, and utility charges, common area
maintenance charges, and other operating expenditures through Closing, and
receive a credit for any such charges applicable so paid which are applicable to
periods after the Closing. If final readings have not been taken, estimated
charges based on the most recent statements received shall be prorated between
the parties, and post-closing adjustments shall be made when the actual billings
are received or an escrow shall be established to provide for payment of utility
and other maintenance payables.

(vi) Tenant rentals (excluding additional rents/reimbursables) received by
Seller prior to Closing shall be prorated between the parties with rentals from
and after the date of Closing allocated to Purchaser. If and when Purchaser
receives any past due rents or other charges owing with respect to periods
before the Closing date, Purchaser shall be entitled to apply such sums to then
current and additional rent, and shall remit any excess sums allocable to
periods prior to the date of Closing to Seller; provided, that any payment
specifically and reasonably identifiable as payments for rents attributable to
Seller’s period of ownership shall be remitted to Seller. Purchaser shall have
no obligation to pursue collection of any delinquent amounts owing as of Closing
to Seller from any of the tenants of the Property but shall cooperate with
Seller in connection with any collection efforts by Seller. Seller shall not
disturb any tenant’s tenancy interest in the Property in the event Seller elects
to pursue subsequent to Closing collection of any such delinquent amounts owed
to Seller from one or more tenants.

 

8



--------------------------------------------------------------------------------

 

(vii) With respect to reimbursables or reimbursements paid or payable by tenants
to landlord under the Leases for common area maintenance, taxes and/or
insurance, the same shall be reconciled subsequent to Closing after year end
2010 in accordance with the terms of the Leases. Seller shall provide to
Purchaser all information which may be required to perform a reconciliation of
such reimbursables or reimbursements and actual expenses as soon as possible
during the Inspection Period and then again after Closing. If such
reconciliation shows that the amount collected (or to be collected) during
Seller’s ownership period exceeds expenses incurred (or to be incurred) during
the same period, then Seller shall pay to Purchaser within 15 days after notice
from Purchaser (with reasonable supporting documentation) the excess amount and
Purchaser shall be responsible for refunding the same to the tenants as called
for under their Leases. If such reconciliation shows that the amount collected
during Seller’s ownership period was less than the expenses incurred during the
same period, then Purchaser shall seek the collection thereof from the
applicable tenants subsequent to Closing on Seller’s behalf. Notwithstanding the
foregoing, Seller shall be entitled to a credit in the amount of tax
reimbursements to be made by Giant Eagle with respect to the tax bills for 2010
which Seller paid or for which it granted a credit to Purchaser in accordance
with the terms set forth above and Purchaser shall seek collection from Giant
Eagle of its portion of such tax bill as provided under the Giant Eagle Lease.

5.5. Hong Kong Buffet and Humana Escrow. To the extent that the Hong Kong Buffet
and Humana Lease Condition has not been satisfied as of Closing, the parties
shall executed and deliver an escrow agreement with the Title Company, acting as
escrow agent, as called for under Section 3.7 above and Seller shall make the
deposit called for thereunder. To the extent tenant Humana shall not be
obligated to commence (and shall not have commenced) payment of rent and all
other charges due under its Lease as of Closing, Purchaser shall be entitled to
a credit against the Purchase Price at Closing equal to all rent and other
charges that would have been due under the Humana Lease from Closing until the
date Humana is obligated to commence such payment, as if Humana had, in fact,
been obligated to have commenced payment of rent and other charges due under its
Lease as of Closing.

 

6. REPRESENTATIONS AND WARRANTIES

Seller represents and warrants as follows, and shall indemnify Purchaser against
any liability and expense, including attorneys’ fees, incurred by Purchaser due
to any breach of the same:

6.1 Contracts. The Contracts are the only agreements, contracts, and/or
understandings relating to the operation and maintenance of the Property and
Seller has not contracted for any services or employment and has made no
commitments or obligations therefor which will bind Purchaser as a successor in
interest with respect to the Property and all of the Contracts are terminable by
Seller prior to Closing.

6.2 Rent Roll. The Rent Roll is a true and correct list of all of the Leases
presently in force and affecting the Property and, to the best of Seller’s
knowledge, truly and accurately sets forth the rental, the term (with option
periods), the commencement date, the expiration date, the gross area leased of
each of the Leases and reimbursable tax, expense and insurance pass through
details.

6.3 Concessions and Commissions. To the best of Seller’s knowledge (i) none of
the tenants of the Property are entitled to any concessions, rebates,
allowances, or free rent for any period after the Closing except as may be
provided expressly in the tenant Leases, and (ii) none of the Leases or other
instrument that will be assigned to Purchaser at Closing provide for commissions
payable by the owner of the Property that have not yet been paid by Seller.

6.4 Leases. To the best of Seller’s knowledge (i) the Leases delivered to
Purchaser by Seller with Seller’s Documents (or prior thereto) are all of the
lease documents and/or occupancy agreements with respect to the Property,
(ii) are true, accurate and complete copies of the Leases, and (iii)

 

9



--------------------------------------------------------------------------------

there are no oral understandings or side agreements with any tenant of the
Property that has not been reduced to a writing and which is not set forth among
the Leases.

6.5 Violation Notices. To the best of Seller’s knowledge, Seller has not
received any notice and has no knowledge of or information as to (i) any
violation by Seller of any laws, zoning ordinances or building rules or
regulations affecting the Property, or (ii) any existing or threatened
condemnation or other legal action of any kind involving the Property.

6.6 Current Licenses. To the best of Seller’s knowledge (i) Seller presently
has, and on the Closing date, will have all current licenses (including final
certificates of occupancy) to operate the Property as a shopping center required
by all governmental authorities asserting jurisdiction over the Property, and
(ii) such licenses are and, on the Closing date, will be in good standing, free
from violations and freely transferable to Purchaser to the extent permitted by
law.

6.7 Compliance with Laws. To the best of Seller’s knowledge: (i) the buildings,
structures and improvements on the Property were not constructed pursuant to any
special exception to or variance from applicable zoning and building laws;
(ii) the parking servicing the Property (all of which is located upon the
Property) complies with the requirements of all Leases and with all applicable
statutes, ordinances, rules and regulations; and (iii) all required permits and
approvals, including environmental approvals and permits, necessary for the
operation of the Property as a shopping center have been obtained and all
improvements are in conformity with all applicable governmental and other legal
requirements including health, fire and building codes and the Americans with
Disabilities Act.

6.8 Environmental Matters. To the best of Seller’s knowledge, except as may be
set forth in that certain Phase I Environmental Site Assessment of Snow View
Plaza prepared by ATC Associates, Inc. on November 11, 2009 provided Purchaser
as part of Seller’s Documents: (i) the Property is not now and have not ever
been used for the purpose of disposal of, refining, generating, manufacturing,
producing, storing, handling, treating, transferring, releasing, processing or
transporting any petroleum, petroleum derived products and/or hazardous waste or
hazardous substance and/or toxic waste or toxic substance, as such terms are
defined in the Resource Conservation and Recovery Act of 1976, 42 USC 6901 et
seq., as amended, the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 USC 9601 et seq., or the Superfund Amendments and
Reauthorization Act, Public Law 99-499, as amended, or any other applicable
federal, state or local environmental law, regulation, code or ordinance;
(ii) there are no pollutants, contaminants or hazardous or toxic wastes,
substances or materials present (except those which occur solely due to their
natural presence in the Property) in, on or under the Property; (iii) the
Property does not contain any underground storage tanks in, on or under the
surface of any portion thereof and the Property has never contained any such
tanks; and (iv) the Property is free from all asbestos, petroleum, petroleum
derived products and other hazardous materials in excess of lawful limits.

6.9 Employees. Seller has no employees at the Property and is not a party to any
collective bargaining agreement, and neither Seller nor any of its affiliates
(as described in Section 414(b), (c) and (m) of the Internal Revenue Code) has
incurred any liability which could subject Purchaser or any asset to be acquired
by Purchaser pursuant to this Agreement to any lien or material liability under
Sections 302(f), 4062, 4063, 4064, 4201 or 4301(b) of the Employee Retirement
Income Security Act of 1974, as amended, or Section 401(a) (29) or 412 of the
Internal Revenue Code.

6.10 Authority. Seller is the sole owner of the Property and has the right to
execute this Agreement and to sell the Property without obtaining the consent,
approval, release, or signature of any other party. The signatories hereto on
behalf of Seller have been duly authorized to execute and deliver this Agreement
and to bind Seller hereto. Seller has full power to consummate the transaction
described

 

10



--------------------------------------------------------------------------------

in this Agreement, the execution and delivery of this Agreement by Seller and
the consummation by Seller of the transaction described herein has been duly and
validly authorized by all necessary action and the observance of all required
formalities on the part of Seller such that this Agreement constitutes a valid
and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms. Neither the execution and delivery of this Agreement
nor the consummation by Seller of the transaction contemplated hereby will
(i) conflict with or result in a breach of or default under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which Seller is a party or by
which it or the Property is bound, or (ii) violate any order, injunction,
decree, statute, rule or regulation applicable to Seller or the Property

6.11 Occupancy. To the best of Seller’s knowledge, the Major Tenant does not
intend to cease operations from the Property or to file for bankruptcy
protection from its creditors. To the extent the Property is located adjacent to
another retail development, Seller has no knowledge that any so-called “shadow
anchor” (i.e., major occupants of property adjoining the Property) of the
Property intends to cease operations from its premises or that it intends to
file for bankruptcy protection from its creditors. To the extent Seller obtains
such knowledge during the term of this Agreement prior to Closing, Seller shall
promptly inform Purchaser of the same, failing of which, the same shall be
deemed a breach of the foregoing representations and warranties and a default
under this Agreement as a result of such non-disclosure.

6.12 Patriot Act. Neither Seller nor any person, group, entity or nation that
Seller is acting, directly or indirectly for, or on behalf of, is named by any
Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transaction contemplated hereby, directly or indirectly, on
behalf of, or instigating or facilitating the same, directly or indirectly, on
behalf of, any such person, group, entity or nation. Seller is not engaging in
such transaction, directly or indirectly, in violation of any Laws relating to
drug trafficking, money laundering or predicate crimes to money laundering. The
investment of direct or indirect equity owners in Seller is not prohibited by
applicable law and neither the transaction contemplated hereby nor this
Agreement is or will be in violation of applicable law. Seller has and will
continue to implement procedures, and has consistently and will continue
consistently to apply those procedures, to ensure the foregoing representations
and warranties remain true and correct at all times prior to Closing.

6.13 Knowledge. Whenever a representation or warranty is made in this Agreement
on the basis of Seller’s actual knowledge or to the best of Seller’s actual
knowledge or to the best of Seller’s knowledge or to the best knowledge of
Seller, such representation or warranty is made with the exclusion of any facts
disclosed to or otherwise actually known by Purchaser on or prior to the
applicable date of such representation or warranty, and is made solely on the
basis of the actual, as distinguished from implied, imputed and constructive,
knowledge on the date such representation or warranty is made, without
independent or further inquiry or investigation, of Bob Sutton, Member of Seller
and Chief Investment Officer and Executive Vice President of Equity Investment
Group, Inc, the management company of Seller.

6.14 Hong Kong Buffet. Tenant Hong Kong Buffet has opened for business from its
premises at the Property and commenced the payment of rent and other charges
under its Lease.

 

11



--------------------------------------------------------------------------------

 

7. NO ASSUMPTION OF LIABILITIES

The parties acknowledge that the purchase and sale of the Property involves only
the purchase and sale of the Property and that Seller is not selling a business
nor do the parties intend that Purchaser be deemed a successor of Seller with
respect to any liabilities of Seller to any third parties other than the tenants
under the Leases. Accordingly, Purchaser shall neither assume nor be liable for
the Seller Debts or any of the debts, liabilities, taxes or obligations of, or
claims against any other person or entity, of any kind or nature, whether
existing now, upon Closing or at any time thereafter, which shall be solely
those of Seller.

 

8. DEFAULT

8.1. If Purchaser defaults in the performance of any of its obligations and/or
covenants hereunder for in excess of 10 days after written notice thereof to
Purchaser, provided that Seller is not then in default first hereunder (and such
default was not cured by Seller), Seller’s sole and exclusive remedy shall be to
terminate this Agreement, in which event (i) this Agreement shall terminate and
be of no further force or effect, and (ii) the Deposit shall be delivered to
Seller as liquidated damages. However, Seller may not enforce such remedy
against Purchaser (a) if Seller was first in default under this Agreement (and
such default was not cured by Seller), or (b) unless Purchaser fails to cure
such default within 10 days after receipt of written notice from Seller
specifying that Purchaser is in default provided that no cure period shall be
granted for a failure to close on the Closing Date.

8.2. If Seller defaults in the performance of any of its obligations and/or
covenants hereunder for in excess of 10 days after written notice thereof to
Seller, provided that Purchaser is not then in default hereunder, Purchaser’s
remedy on account thereof shall be either (i) the termination of this Agreement
upon written notice thereof to Seller, in which case the Deposit shall be
promptly refunded to Purchaser and neither party shall thereafter have any
further liability or obligation hereunder except pursuant to Section 3.3 hereof
or as otherwise expressly set forth herein, or (ii) Purchaser may seek the
specific performance of Seller’s obligations under this Agreement from a court
of competent jurisdiction. To the extent any such default involves a material
default of any of Seller’s covenants set forth in Sections 4.1 and 4.2 hereof
and/or a default of such a nature that Purchaser shall be precluded from
obtaining specific performance (e.g., Seller conveys the Property to a bona fide
third party who takes without knowledge of this Agreement), then, in the event
of termination of this Agreement by Purchaser, in addition to the return of the
Deposit to Purchaser, Seller shall, within two business days thereafter, pay to
Purchaser, as liquidated damages and not as a penalty, an amount equal to all
actual and reasonable third party out of pocket costs and expenses incurred by
Purchaser in connection with the transaction contemplated hereby.

 

9. CASUALTY

If any improvements on the Property are damaged or destroyed by fire, storm or
other casualty on or before Closing to such an extent that either (i) a Material
Adverse Change occurs, or (ii) the reasonably estimated cost to repair the same
shall exceed $200,000, then, anything herein contained to the contrary,
Purchaser may terminate this Agreement within 15 days after receiving notice of
such damage, destruction, casualty or Material Adverse Change, in which event
(i) this Agreement shall terminate and be of no further force or effect,
(ii) the Deposit shall be returned to Purchaser, and (iii) neither party shall
have any further liability or obligation hereunder.

If any improvements on the Property are damaged but such damage does not,
pursuant to this paragraph, give Purchaser the right to terminate this
Agreement, or if Purchaser has the right to terminate but elects not to do so,
then, at Closing, Purchaser shall be entitled to receive an absolute assignment
from

 

12



--------------------------------------------------------------------------------

Seller of Seller’s interest in the proceeds of any insurance on the Property
(including any rent loss insurance allocable to the period from and after
Closing) and Seller shall pay to Purchaser the amount of any deductible.

 

10. CONDEMNATION

If notice of any action, suit or proceeding shall be given prior to Closing for
the purpose of condemning any part of the buildings located upon the Property,
and/or any action, suit or proceeding shall be given prior to Closing for the
purpose of condemning any portion of the parking areas of the Property which
shall give rise to a termination right in any tenant under its Lease (which
termination right shall not have been expressly waived by such tenant or deemed
waived in accordance with the terms of its Lease), and/or in the event that the
primary vehicular access point (located at the traffic light on the northeast
corner of the Shopping Center on Snow Road) shall be impeded in any material way
either through the condemnation (or the tendering of a deed in lieu thereof) of
any such access points, then Purchaser may terminate this Agreement within 15
days after receiving notice of Seller’s receipt of such notice of any such
action, suit or proceeding, upon notice to Seller, in which event (i) this
Agreement shall terminate and be of no further force or effect, (ii) the Deposit
shall be returned to Purchaser, and (iii) neither party shall have any further
liability or obligation hereunder; but if Purchaser does not elect to terminate
this Agreement, then in the event of Closing, the proceeds of such condemnation
shall be assigned and shall belong to Purchaser.

 

11. BROKER

Each party represents and warrants to the other that they have not dealt with a
real estate broker or finder in connection with the purchase and sale of the
Property, other than Broker. In the event of Closing, Seller shall pay Broker a
commission pursuant to a separate written agreement between Seller and Broker.
Broker shall not disclose the Purchase Price paid hereunder to any third party,
including any multi-list. Purchaser shall indemnify Seller against any liability
for brokerage commissions, finders’ fees or the like (collectively,
“Commissions”) arising from the purchase of the Property that may be claimed by
any party alleging to have been retained or utilized by Purchaser, with the
exception of Commissions payable to Broker. Seller shall indemnify Purchaser
against any liability for Commissions arising in connection with the sale of the
Property which may be claimed by any party alleging to have been retained or
utilized by Seller, including Commissions owing by Seller to Broker.

 

12. NOTICES

Notices shall be deemed given hereunder upon personal delivery, two (2) days
after depositing any such notice with postage prepaid in a United States mailbox
if sent via certified mail, return receipt requested, one (1) day after
depositing any such notice in the custody of a nationally recognized overnight
delivery service or upon telecopy or electronic mail if a copy thereof is
simultaneously sent via one of the other methods of delivery. Notices may be
given by and/or to counsel for the parties. Notices shall be deemed properly
addressed if sent to the following addresses:

 

If to Seller:

  

Mr. Robert L. Sutton

Equity Investment Group

111 E. Wayne Street, Suite 500

Fort Wayne, IN 46802

Fax: (260) 424-3615

email: bsutton@eigfw.com

 

13



--------------------------------------------------------------------------------

 

With a copy to (sent

simultaneously via the

same method of

delivery):

  

Anthony M. Zirille, Esq.

Equity Investment Group

111 E. Wayne Street, Suite 500

Fort Wayne, IN 46802

Fax: (260) 424-3615

email: azirille@eigfw.com

 

Patrick M. Scheiderer. Esq.

Baker & Daniels

111 E. Wayne Street, Suite 800

Fort Wayne, IN 46802

Fax: (260) 460-1700

email: patrick.scheiderer@bakerd.com

 

If to Purchaser:

  

Mr. John Bessey

Vivian Knight, Esq.

Phillips Edison Group LLC

11501 Northlake Drive

Cincinnati, Ohio 45249

Fax: (513) 956-5660

email: jbessey@phillipsedison.com and

vknight@phillipsedison.com

 

With a copy to (sent

simultaneously via the

same method of

delivery):

  

J. Adam Rothstein, Esq.

Honigman Miller Schwartz and Cohn LLP

38500 Woodward Avenue, Suite 100

Bloomfield Hills, Michigan 48304-5048

Fax: (248) 566-8479

email: jrothstein@honigman.com

 

13. 1031 EXCHANGE

In the event that either party shall be using the transaction contemplated
hereby as part of an exchange of like kind property pursuant to Section 1031 of
the Internal Revenue Code, the other party shall cooperate in connection
therewith by executing and delivering such documents and instruments as may be
reasonably required in order to accomplish any such like kind exchange, provided
that, the party so cooperating shall not be required to bear any costs or
expenses or take on any liability in connection therewith and the party
effecting such exchange shall pay the costs and expenses, including legal fees
and costs, of the cooperating party incurred in connection with such cooperation
same not to exceed $500.00 in any event.

 

14. MISCELLANEOUS

14.1. Amendment. This Agreement cannot be modified except by a written
instrument signed by the parties.

14.2. Beneficiaries. This Agreement shall be binding upon and shall inure to the
benefit of Seller and Purchaser and their respective heirs, personal
representatives, successors, assigns and transferees. Purchaser shall have the
express right to assign its interest in this Agreement to any entity owned or
controlled, in whole or in part, directly or indirectly, by the principals of
Purchaser. Purchaser

 

14



--------------------------------------------------------------------------------

shall supply Seller with reasonable advance notice of any such assignment and,
notwithstanding any such assignment, Purchaser shall remain obligated to
fulfill, or to cause to be fulfilled, all of its liabilities and obligations
hereunder. This Agreement confers no rights or remedies on any third party other
than Broker.

14.3. Consents and Approvals. If an action by any party requires the consent or
approval of another party, that consent or approval shall be given, if at all,
in writing, and any consent or approval given in one instance shall not be
deemed a consent or approval in any other instance.

14.4. Construction. Any list of examples set forth in this Agreement shall be
deemed to be illustrative, not exhaustive, unless explicitly specified
otherwise. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
The use of the neuter singular pronoun to refer to any party shall be a proper
reference even though that party may be an individual, a business entity, or a
group of two or more individuals or business entities. All attachments
referenced within the Agreement shall be deemed incorporated in the Agreement by
such reference.

14.5. Counterparts. This Agreement may be signed in one or more counterparts,
which together shall constitute one and the same instrument. Signatures shall be
binding on the signer when delivered, regardless of whether delivery is in hard
copy or by electronic means.

14.6. Entire Agreement. This Agreement and the exhibits attached hereto sets
forth fully and completely the agreement between the parties in connection with
this transaction, there are no written or oral agreements between the parties
relating to this transaction that are not expressly set forth herein and this
Agreement supersedes all prior oral or written agreements relating to this
transaction.

14.7. Equal Participation. Seller and Purchaser have participated equally in the
preparation of this Agreement, and, therefore, this Agreement shall not be
construed in favor of or against any party to this Agreement.

14.8. Extension for Non-Business Days. To the extent a time period set forth in
this Agreement expires on a Saturday, Sunday or State or Federal holiday, then
such time period shall expire on the next day which is not a Saturday, Sunday or
State or Federal holiday.

14.9. Governing Law. This Agreement shall be governed and construed in
accordance with the substantive and procedural laws of the State in which the
Property is located without regard to conflict of law principles.

14.10. Headings. The titles and headings in this Agreement are provided as a
matter of convenience only and shall not be understood to define, limit,
construe, or describe the scope or intent of any provision of this Agreement.

14.11. Indemnification. Seller indemnifies, agrees to defend, and holds harmless
Purchaser from all loss, cost, liability, damage and expense, including
attorneys’ fees, incurred by Purchaser as a result of a breach of any of the
warranties and representations made by Seller in this Agreement; provided that
Seller shall not be liable for consequential or speculative damages resulting
therefrom.

14.12. Legal Fees. In the event of any litigation relating to this Agreement,
the prevailing party shall be entitled to recover from the losing party its
actual costs and expenses of the litigation, including reasonable attorneys’
fees.

14.13. Severability. If any provisions of this Agreement shall be determined to
be illegal or unenforceable, such determination shall not affect any other
provisions of this Agreement, and all other provisions shall remain in full
force and effect.

 

15



--------------------------------------------------------------------------------

 

14.14. Waivers. A waiver by any party of a performance obligation or default
under any provision of this Agreement shall not be deemed (i) a waiver of a
further obligation or default under the same provision or (ii) a waiver of an
obligation or default under any other provision.

14.15. Books and Records. Purchaser has advised Seller that Purchaser may be
required to file, in compliance with certain laws and regulations (including,
without limitation, Regulation S-X of the Securities and Exchange Commission),
audited financial statements, pro forma financial statements and other financial
information related to the Property for up to three (3) fiscal years prior to
Closing and any interim period during the fiscal year in which the Closing
occurs (the “Financial Information”). Following the Closing, Seller agrees to
use its commercially reasonably efforts to cooperate with Purchaser and its
representatives and agents in the preparation of the Financial Information;
provided, however, Seller shall not be required to incur any out of pocket
expenses or costs unless Purchaser reimburses Seller for the same. Seller shall
maintain and allow access to, during normal business hours, such books and
records of Seller and Seller’s manager of the Property reasonably related to the
Property. Further, so long as the persons in charge of management of the
Property at the time of Closing remains in the employ of Seller or an affiliate
of Seller, Seller will make such persons available for
interview. Notwithstanding the foregoing, Seller shall not be required to
provide any information concerning (a) Seller’s capital structure or debt,
(b) Seller’s financial analyses or projections, investment analyses, account
summaries or other documents prepared solely for Seller’s internal purposes and
not directly related to the operation of the Property, (c) Seller’s tax returns
or (d) financial statements of Seller or any affiliate of Seller (other than
Property-level financial statements). Purchaser acknowledges Purchaser may not
use the results of its review under this Section 15.15 to pursue any claim
against Seller under the terms of this Agreement, unless the basis of the claim
was discovered by Purchaser or its representatives or agents independently of
any such review.

14.16. Further Covenant. Seller shall advise Purchaser as soon as reasonably
practical of any knowledge Seller has or comes into(and Purchaser agrees to
advise Seller of any such information of which it becomes aware) with respect to
a material and adverse change to the Property prior to Closing, including, but
not limited to, one or more tenants ceasing operations from the Property and/or
terminating their Leases, one or more major occupants of property adjoining the
Property (i.e., so-called “shadow anchors”) ceasing operations from their
respective premises, etc., failing of which, the same shall be deemed a breach
of a warranty and representation without the ability in Seller to cure the same
and thereafter, Purchaser shall have the right, upon notice thereof to Seller on
or prior to Closing, to terminate this Agreement and thereupon to receive an
immediate refund of the Deposit and neither party shall thereafter have any
further liability or obligation hereunder except for such liabilities and
obligations that are expressly stated herein to survive termination of this
Agreement.

14.17. EXCEPT AS EXPRESSLY PROVIDED HEREIN, SELLER IS NOT MAKING AND HAS NOT AT
ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET
FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL
CONDITION, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
GOVERNMENTAL REGULATIONS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE ITEMS OR
ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER OR ANY
OTHER MATTER OR THING REGARDING THE PROPERTY. EXCEPT AS EXPRESSLY PROVIDED
HEREIN, UPON CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER, AND PURCHASER
SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS.” PURCHASER HAS NOT
RELIED UPON AND WILL NOT RELY UPON EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLER WITH RESPECT TO THE

 

16



--------------------------------------------------------------------------------

PROPERTY EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN. PURCHASER WILL CONDUCT
SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL
AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY
ITSELF AS TO THE CONDITION OF THE PROPERTY AND WILL RELY SOLELY UPON SAME AND
NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS. PURCHASER, UPON CLOSING, HEREBY WAIVES, RELINQUISHES AND
RELEASES SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT [I.E., NEGLIGENCE AND STRICT LIABILITY]),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
COURT COSTS) (COLLECTIVELY, “CLAIMS”) OF ANY KIND AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
AT ANY TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL
AND ENVIRONMENTAL CONDITIONS, THE VIOLATION OF ANY APPLICABLE LAWS AND ANY AND
ALL OTHER MATTERS REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT BE DEEMED TO RELEASE SELLER FROM ANY CLAIMS ARISING FROM SELLER’S
BREACH OR DEFAULT OF ANY PROVISION HEREOF, INCLUDING, WITHOUT LIMITATION, THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH HEREIN.

[Balance of Page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

PHILLIPS EDISON GROUP LLC,

an Ohio limited liability company

By:

  PHILLIPS EDISON LIMITED PARTNERSHIP,   a Delaware limited partnership,  
Managing Member   By:    PHILLIPS EDISON & COMPANY, INC.,      a Maryland
corporation,      General Partner

    By:
   

/s/ Michael C. Phillips

    Name:    

Michael C. Phillips

    Its:    

President and CEO

       

 

“Purchaser”        

 

EIG SNOW VIEW PLAZA, LLC

 

By:

 

/s/ Robert L. Sutton

  Name:  

Robert L. Sutton

  Its:  

Chief Investment Officer

   

 

“Seller”

Exhibit List:

 

A

  -      Legal Description of Property

B

  -      Contracts

C

  -      Personal Property

D

  -      Rent Roll

E

  -      Seller’s Documents

F

  -      Tenant Estoppel Certificate and SNDA Form

Signatures



--------------------------------------------------------------------------------

 

RECEIPT

The undersigned received one fully executed copy of this Agreement as of
August 26, 2010.

 

PHILLIPS EDISON GROUP LLC,

an Ohio limited liability company

By:

  PHILLIPS EDISON LIMITED PARTNERSHIP,   a Delaware limited partnership,  
Managing Member   By:   PHILLIPS EDISON & COMPANY, INC.,     a Maryland
corporation,     General Partner     By:  

/s/ Michael C. Phillips

    Name:  

Michael C. Phillips

    Its:  

President and CEO

Receipt and Deposit Acknowledgement



--------------------------------------------------------------------------------

 

DEPOSIT ACKNOWLEDGMENT

The undersigned hereby acknowledges receipt of the Deposit and agrees to hold
the same pursuant to terms of the Agreement. The liability of the undersigned is
limited by the terms and conditions expressly set forth herein and by the laws
of the state in which the Property is located and in no event shall the
liability of the undersigned exceed the amount of the Deposit. The undersigned
shall have no liability whatsoever on account of or occasioned by any failure or
negligence on the part of any bank, savings and loan or other savings
institution wherein the Deposit are deposited, provided, however, that such
institution is, at the time of deposit of the Deposit, federally insured. In the
event of litigation affecting the duties of the undersigned as escrow agent
relating to this Agreement and the Deposit, Seller and Purchaser, jointly and
severally, shall reimburse the undersigned for all expenses incurred by the
undersigned, including reasonable attorneys’ fees, unless such litigation
results from or is caused by the gross negligence or misfeasance of the
undersigned. In the event of any dispute between Seller and Purchaser pertaining
to the Deposit, the undersigned may commence an interpleader action and deposit
the Deposit with a court of competent jurisdiction and in such event, the
undersigned shall be relieved of all further obligation and liability.

 

CHICAGO TITLE INSURANCE COMPANY

By:

 

/s/ William I. Weinheimer

  Name:  

William I. Weinheimer

  Its:  

Escrow Officer

Address:

Two Gateway Center

603 Stanwix Street, Suite 1900

Pittsburgh, PA 15222

Dated: August 31, 2010

 

20



--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

Situated in the City of Parma, County of Cuyahoga and State of Ohio, and known
as being part of Original Parma Township Lot No. 9, Blake Tract, bounded and
described as follows:

Beginning at a 3/4” iron pin found in the center line of Snow Road, 80 feet
wide, at the Northwest corner of said Original Lot No. 9; thence North 89 deg.
01’ 11” East along the Northerly line of said Lot No. 9 and along the center
line of Snow Road and its Easterly prolongation a distance of 480 feet to the
Northerly corner of land conveyed to the Cuyahoga County Public Library by Deed
recorded in Volume 89-4224, Page 57 of Cuyahoga County Records, and the
principal place of beginning of the premises herein described;

Course 1: thence North 89 deg. 01’ 11” East continuing along the Northerly line
of said Lot No. 9, a distance of 627.95 feet to a point;

Course 2: thence South 1 deg. 00’ 09” East passing through 5/8” iron pin set
16.61 feet, being the Southerly line of Snow Road, 80 feet wide at 69.57 feet,
and at 488.65 feet respectively, a total distance of 680.88 feet to a 5/8” iron
pin set;

Course 3: thence South 88 deg. 59’ 51” West a distance of 10 feet to a 5/8” iron
pin set;

Course 4: thence South 1 deg. 00’ 09” East a distance of 120 feet to a 5/8” iron
pin set;

Course 5: thence North 88 deg. 59’ 51” East a distance of 10 feet to a 5/8” iron
pin set;

Course 6: thence South 1 deg. 00’ 09” East a distance of 200 feet to a 5/8” iron
pin set in the Northerly line of lands conveyed to Loretta Burda, et al, by Deed
recorded in Volume 15608, Page 577 of Cuyahoga County Records;

Course 7: thence South 89 deg. 01’ 47” West a distance of 627.95 feet to the
Easterly line of lands conveyed to the Cuyahoga County Public Library as
aforesaid;

Course 8: thence North 1 deg. 00’ 09” West passing through a 5/8” iron pin at
0.17 feet, a total distance of 1000.77 feet to the place of beginning.

The above described parcel of land being further known as Parcel “A” in Lot
Split for the Byzantine Catholic Diocese of Parma of part of Original Parma
Township Lot No. 9, Blake Tract, as shown by the recorded plat in Volume 268 of
maps, Page 92 of Cuyahoga County Records.

Exhibit A



--------------------------------------------------------------------------------

 

EXHIBIT B

Contracts

 

Vendor

 

Services

 

Expiration Date

Shopping Center Maintenance

Company, Inc.

1441 Lowell Street

Elyria, Ohio 44035-4866

(440) 322-2628

  Parking lot sweeping   12/10/2010

State Alarm Systems, Inc.

5956 Market Street

Youngstown, Ohio 44512

(888) 726-8111

  Central station monitoring  

02/08/13

(Contract will be void upon sale

of property)

Republic Services

c/o Allied Waste Services

P.O. Box 9001099

Louisville, Kentucky 40290-1099

(256) 237-7219

  Trash removal   01/18/11

Nelson Contracting, Inc.

P.O. Box 470033

Broadview Heights, Ohio 44147

(440) 526-3257

 

Grounds maintenance and snow

removal

  12/31/10

Exhibit B



--------------------------------------------------------------------------------

 

EXHIBIT C

Personal Property

None.

Exhibit C



--------------------------------------------------------------------------------

 

EXHIBIT D

Rent Roll

See Attached.

Exhibit D



--------------------------------------------------------------------------------

 

EXHIBIT E

Seller’s Documents

 

  1. Leases, Amendments, Assignments, Addendums and Letter Agreements for all
tenants

 

  2. Owner’s Title Insurance Policy & underlying title exceptions noted in the
policy

 

  3. All Environmental site assessment and other reports in Seller’s possession
or control including, but not limited to, Phase I, Phase II, No Further Action
Letters and the like, geotechnical reports and the like, and all Environmental
correspondence

 

  4. Real Estate Bills and Appeals - 3 year historical

 

  5. Operating Budget - Current year

 

  6. Operating Statements - YTD and 5 year historical

 

  7. CAM, Real Estate Tax and Insurance Reconciliations - 3 year historical

 

  8. Tenant Delinquency Report - Current and previous 3 calendar years

 

  9. Schedule of Pending Leases; LOI’s Under Negotiation; Leases Out for
Signature

 

  10. ALTA As-Built Survey

 

Exhibit E      Page 1   



--------------------------------------------------------------------------------

 

EXHIBIT F

Form of Estoppel

 

To:    Phillips Edison Group LLC, and its successors and assigns    11501
Northlake Drive    Cincinnati, OH 45249    Bank of America, N.A., successor by
merger to LaSalle Bank National Association, on behalf of itself and as Agent
for the benefit of the Lenders (i.e., Wells Fargo Bank, N.A, The Huntington
National Bank, RBS Citizens, N.A., Union Bank of California, N.A., and JPMorgan
Chase Bank, N.A. )    135 South LaSalle Street    Mail Code IL4-135-10-63   
Chicago, IL 60603

Attention:        Relationship Administration    Commercial Real Estate Banking

 

  Re: Lease Pertaining to Snow View Plaza Shopping Center, Parma, Ohio

1. The undersigned, as tenant (“Tenant”) of approximately          square feet
of space (the “Premises”) under that certain lease dated                     ,
        , as amended by amendments dated                     ,          (as
amended, the “Lease”) made with                                  (“Landlord”),
covering space in Snow View Plaza Shopping Center (the “Building”) in Parma,
County of Cuyahoga, Ohio, hereby certifies as follows:

(a) That attached hereto as Exhibit “A” is a true, correct and complete copy of
the Lease;

(b) That the Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as set forth in Exhibit “A.” The
interest of the undersigned in the Lease has not been assigned or encumbered;

(c) That the Lease represents the entire agreement between the parties as to
said leasing, and that there are no other agreements, written or oral, which
affect the occupancy of the Premises by the undersigned;

(d) That all insurance required of the undersigned under the Lease has been
provided by the undersigned and all premiums have been paid;

(e) That the commencement date of the term of the Lease was
                    ,         ;

(f) That the expiration date of the term of the Lease is                     ,
        , including any presently exercised option or renewal term, and that the
undersigned has no rights to renew, extend or cancel the Lease or to lease
additional space in the Premises or the Building, except as expressly set forth
in the Lease;

 

2



--------------------------------------------------------------------------------

 

(g) That in addition to the Premises, the undersigned has the exclusive right to
use or rent              parking spaces in or near the Building during the term
of the Lease;

(h) That the undersigned has no option or preferential right to purchase all or
any part of the Premises (or the land or Building of which the Premises are a
part), and has no right or interest with respect to the Premises or the Building
other than as Tenant under the Lease (except as specified in                 , a
copy of which is attached hereto);

(i) That all conditions of the Lease to be performed by Landlord and necessary
to the enforceability of the Lease have been satisfied. On this date there are
no existing defenses, offsets, claims or credits which the undersigned has
against the enforcement of the Lease except for prepaid rent through
                 (not to exceed one month);

(j) That all contributions required by the Lease to be paid by Landlord to date
for improvements to the Premises have been paid in full. All improvements or
work required under the Lease to be made by Landlord to date, if any, have been
completed to the satisfaction of the undersigned. Charges for all labor and
materials used or furnished in connection with improvements and/or alterations
made for the account of the undersigned in the Building have been paid in full.
The undersigned has accepted the Premises, subject to no conditions other than
those set forth in the Lease. The undersigned has entered into occupancy of the
Premises;

(k) That the annual minimum rent currently payable under the Lease is
$                 and such rent has been paid through                         ;

(l) That the annual percentage rent currently payable under the Lease is at the
rate of                      and such rent has been paid through
                        ; (in the alternative, insert: :That annual percentage
rent is not applicable”)

(m) That additional rent is payable under the lease for (choose applicable
items)

   _____      Operating, insurance, maintenance or repair expenses    _____     
Property Taxes    _____      Consumer price index cost of living adjustments   
_____      Percentage of gross sales adjustments (i.e. adjustments made based on
underpayments of percentage rent).

If applicable, the base year amount for the above items is (if none, insert
“N/A”):

    _____      Operating, insurance, maintenance or repair expenses   _____     
Property Taxes   _____      Consumer price index cost of living adjustments
(indicate base year)   _____      Percentage of gross sales adjustments (i.e.
adjustments made based on underpayments of percentage rent).

(n) That the undersigned has made no agreement with Landlord or any agent,
representative or employee of Landlord concerning free rent, partial rent,
rebate of rental payments or any other similar rent concession (except as
expressly set forth in                                     , a copy of which is
attached hereto). No rents have been prepaid more than one (1) month in advance
and full rental, including basic minimum rent, if any, has commenced to accrue;

(o) That there are no defaults by the undersigned or Landlord under the Lease,
and no event has occurred or situation exists that would, with the passage of
time, constitute a default under the Lease;

 

3



--------------------------------------------------------------------------------

 

(p) That the undersigned has paid to Landlord a security deposit in the amount
of $            ;

(q) That the undersigned has all governmental permits, licenses and consents
required for the activities and operations being conducted or to be conducted by
it in or around the Building; and

(r) That as of this date there are no actions, whether voluntary or otherwise,
pending against the undersigned or any guarantor of the Lease under the
bankruptcy or insolvency laws of the United States or any state thereof.

2. The undersigned represents and warrants that it has not used, generated,
released, discharged, stored or disposed of any Hazardous Material on, under, in
or about the Building or the land on which the Building is located, other than
in the ordinary and commercially reasonable course of the business of the
undersigned in compliance with all applicable laws. Except for any such legal
and commercially reasonable use by the undersigned, the undersigned has no
actual knowledge that any Hazardous Material is present or has been used,
generated, released, discharged, stored or disposed of by any party, on, under,
in or about such Building or land. As used herein, “Hazardous Material” means
any substance, material or waste (including petroleum and petroleum products)
which is designated, classified or regulated as being “toxic” or “hazardous” or
a “pollutant” or which is similarly designated, classified or regulated under
any federal, state or local law or ordinance.

3. The undersigned acknowledges the right of Phillips Edison Group LLC and its
successors and assigns (collectively, “Phillips Edison”) to rely upon the
certifications and agreements in this Certificate in acquiring the Property. The
undersigned further acknowledges the right of Lender to rely upon the
certifications and agreements in this Certificate in making a loan to Phillips
Edison.

4. This Tenant Estoppel Certificate may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4



--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF TENANT TO TENANT ESTOPPEL CERTIFICATE

EXECUTED this              day of                     ,         .

 

TENANT: ____________________________________, a
__________________________________ By: _________________________________ Name:
_______________________________ Title: ________________________________



--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF GUARANTOR TO ACKNOWLEDGEMENT OF TENANT ESTOPPEL

CERTIFICATE

Acknowledgment of Guarantor

The undersigned guarantor of the Tenant’s obligations under the Lease pursuant
to that certain Guaranty dated                     ,          (“Guaranty”),
hereby certifies to Phillips Edison and to Lender that it has no defenses,
claims or offsets to enforcement of the Guaranty against the undersigned.

EXECUTED this              day of                     , 2010.

 

GUARANTOR: ___________________________________, a
_________________________________ By: ________________________________ Name:
______________________________ Title: _______________________________



--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF PHILLIPS EDISON TO TENANT ESTOPPEL CERTIFICATE

Phillips Edison Group LLC, from and after its closing on its acquisition of the
Property, as landlord under the Lease and mortgagor or grantor under the
security instrument (“Security Instrument”) to be granted to Lender in
connection with such closing, hereby acknowledges and agrees for itself and its
heirs, successors and assigns, that in the event of a default under the Security
Instrument and/or assignment of leases, Tenant may pay all rent and all other
sums due under the Lease to Bank of America, N.A., successor by merger to
LaSalle Bank National Association, as Agent for the benefit of the Lenders
(defined in the Security Instrument) or to such person or entity to whom Bank of
America, N.A., successor by merger to LaSalle Bank National Association, as
Agent for the benefit of the Lenders (defined in the Security Instrument) (or
subsequent holder of the Security Instrument) may assign the Security Instrument
or as directed by them, without incurring any obligation or liability to
Phillips Edison Group LLC as provided in this Tenant Estoppel Certificate, the
Security Instrument or any other document signed by Phillips Edison Group LLC.

 

PHILLIPS EDISON GROUP LLC, an Ohio limited liability company By:   

PHILLIPS EDISON LIMITED

PARTNERSHIP,

   a Delaware limited partnership,    Managing Member    By:   

PHILLIPS EDISON &

COMPANY, INC.,

     

a Maryland corporation,

     

General Partner

      By: _________________________      

Name: ______________________

     

Its: _________________________

[INSERT APPROPRIATE NOTARY / ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

 

Exhibit “A”

The Lease (and any amendments thereto)

 

Exhibit F      Page 8   